Citation Nr: 0941772	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected degenerative changes of the lumbar 
spine.  



REPRESENTATION

Veteran represented by:	Carole M. Dennison, Attorney 
at Law  



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO, in 
November 2006, which granted service connection for 
degenerative changes of the lumbar spine, and assigned an 
initial evaluation of 20 percent, effective beginning on 
December 30, 2005.  

During the course of his appeal, the Veteran was afforded a 
Board hearing before the undersigned Veterans Law Judge in 
July 2009.  Here, the Veteran raised a claim for a total 
compensation rating based on individual unemployability 
(TDIU).  There is no indication in the record that this 
matter has been addressed; hence, it is referred to the RO 
for appropriate action.  

Notably, during and after the hearing, additional medical 
evidence was received along with waivers of initial RO 
consideration.  The additional evidence includes both lay and 
medical statements concerning the Veteran's physical 
condition.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2009).  

Of preliminary importance, as the claim for a higher rating 
for the Veteran's service- connected low back disability 
involves a request for a higher rating following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that during the July 2009 Travel 
Board hearing, the Veteran's representative indicated 
disagreement with a rating decision, dated in January 2009, 
which denied entitlement to service connection for 
depression.  The RO has not yet issued a statement of the 
case (SOC) on the matter.  An unprocessed notice of 
disagreement (NOD) should be remanded, not referred, to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

With respect to the issue on appeal, the Veteran asserts that 
he is entitled to an initial disability rating in excess of 
20 percent for degenerative changes of the lumbar spine.  As 
noted above, the Columbia, South Carolina RO initially 
granted service connection for this disability in a rating 
decision dated in November 2006.  At that time, a 20 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4. 71a, 
Diagnostic Codes (DCs) 5235 to 5243 (2009).  He essentially 
claims that his disability is more severe than is 
contemplated by his current rating, and attests to symptoms 
of constant pain, muscle spasm, stiffness, and radiculopathy 
in his low back, which greatly limits his range of motion in 
the lumbar spine.  

These assertions are supported by oral testimony provided by 
the Veteran, his spouse, and his representative in his July 
2009 hearing, which corroborate his reported symptomatology.  
Review of the claims file reveals that further development on 
this matter is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25 (2009); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, DCs 5235 to 5243, (with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease) provides a 100% rating for 
unfavorable ankylosis of the entire spine; a 50% rating for 
unfavorable ankylosis of the entire thoracolumbar spine; a 
40% rating for unfavorable ankylosis of the entire cervical 
spine, or, forward flexion of the thoracolumbar spine 30 
degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine; and a 30% rating for forward flexion of 
the cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
DCs 5234 to 5243 (2009).  

Normal ranges of motion of the spine are 0 to 30 degrees in 
extension, 0 to 90 degrees in flexion, 0 to 30 degrees in 
lateral flexion bilaterally, and 0 to 30 degrees in rotation 
bilaterally, with combined range of motion to 240 degrees.  
38 C.F.R. § 4.71a, Plate V (2009).  

The VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  

The Board notes that three VA examinations were conducted in 
conjunction with the current appeal, dated in November 2006 
and September 2007.  Unfortunately, the Board finds these 
examinations to be inadequate as annotations, made on all 
three examination reports, indicate that the claims file was 
unavailable for review before the examiners rendered their 
opinions.  

In reviewing service-connection claims where a VA examination 
has been performed, the Board must make a determination as to 
whether the examination report is adequate to make a decision 
on the claim notwithstanding the fact that the Board may not 
have found the examination necessary in the first place.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also 
Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  

In this case, the initial evaluation was based upon an 
insufficient VA examination report, and the subsequent 
examination reports addressing the severity of the Veteran's 
spine disorder are also found to be deficient for rating 
purposes.  

Furthermore, given that the Veteran appears to have both 
neurological and musculoskeletal components to his low back 
disability, his disorder may be rated under the neurological 
and/or musculoskeletal rating criteria, applying whichever 
version or versions is/are more favorable to the Veteran.  
See Esteban v. Brown.  

However, the medical evidence before the Board is inadequate 
to determine the severity of any neurological deficits due to 
the Veteran's service-connected low back disorder.  In this 
regard, the Board notes that private treatment records dated 
from July 2007 to June 2009, VA treatment records, dated from 
October 2005 to August 2007, and the aforementioned November 
2006 and September 2007 VA examination reports, present 
contradictory findings regarding the presence and likely 
etiology of any lumbar radiculopathy.  

Hence, the Board finds that clarification from a VA examiner 
is necessary to determine if any lumbar radiculopathy can be 
attributed to the Veteran's service-connected low back 
disability.  

Finally, the Court has also held that where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  Under 
38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.  
The Board is aware that the most recent VA spine and 
peripheral nerve examinations, conducted in September 2007, 
are approximately two years old.  

Significantly, a private treatment record, dated in June 
2009, includes physical examination findings of forward 
flexion of the lumbar spine to 30 degrees, indicating a 
decrease in range of motion testing.  As this record shows 
evidence of worsening since the last VA examination, a new 
examination is needed to determine the nature and severity of 
the back disorder.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

For the foregoing reasons, the Board finds that a new VA 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, could result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility.  

In addition, during the hearing, the Veteran testified that 
he is currently in receipt of benefits from the Social 
Security Administration (SSA).  There is no evidence of VA 
having made efforts to obtain these records.  The duty to 
assist includes requesting information and records from the 
SSA which were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a SOC with respect 
to the claim for depression.  The Veteran 
is advised that a timely substantive 
appeal will be necessary to perfect the 
appeal as to this disability to the Board.  
38 C.F.R. § 20.302(b) (2009).  Then, only 
if the appeal is timely perfected, this 
issue is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

2.  The RO should take approprate steps to 
request that the Veteran and his 
representative identify any additional 
healthcare providers that have treated him 
for his low back disability, and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

3.  The RO should obtain from the SSA the 
records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If the records are 
not available, the RO should make a 
notation to that effect in the claims 
folder.  

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA spine 
examination by an appropriate and 
qualified physician to ascertain the 
severity of his service-connected low back 
disability.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  

The examiner must provide an opinion in 
terms that are consistent with the 
criteria for rating diseases and injuries 
of the spine provided for under 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243.  Clinical 
findings must be reported in detail, 
including neurological findings, 
measurement of range of motion, and 
limitation of function.  In particular, 
the examiner is expressly asked to 
determine the nature, etiology, and 
severity of any lumbar radiculopathy 
present.  The Veteran is reminded that 
failure to report to any such scheduled 
examination(s), without good cause, shall 
result in a denial of the claim for 
increase (see above).  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for any 
opinions provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  Once again, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  The RO should readjudicate the claim 
for an increased rating.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


